Citation Nr: 1232382	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction of the evaluation of service-connected bilateral pes planus with plantar fasciitis, status-post bilateral bunionectomy, osteotomies, and hammertoe contracture corrections.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to October 1995, August 1999 to September 1999, and December 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the RO's February 2008 rating decision which effectuated a reduction of the disability rating for bilateral pes planus with plantar fasciitis, status-post bilateral bunionectomy, osteotomies, and hammertoe contracture, from 30 percent to 10 percent, effective May 1, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a VA examination of the feet in August 2007, the RO, in September 2007, proposed to reduce the disability rating assigned for the Veteran's bilateral pes planus/foot disability from 30 percent to a noncompensable disability rating.  

An accompanying letter advised the Veteran that she had 60 days from the date of the letter to submit evidence showing that the reduction proposed by the RO was improper.  The Veteran was notified further of her right to request a personal hearing and, if her request for a hearing was received within 30 days, that payment of her disability benefits would be continued based upon her pre-reduction disability rating.

In November 2007, more than 30 days but less than 60 days from the date of the RO's initial proposal for reduction, the Veteran expressed her disagreement with the proposed action and requested a hearing.  Documentation in the claims file does not indicate that the Veteran ever withdrew her hearing request; nonetheless, she was never afforded a hearing before the proposed reduction was effectuated in the RO's May 2008 rating decision (ultimately to a 10 percent rating rather than a noncompensable rating).  In view of the foregoing, a hearing, before a decision review officer (DRO), should be scheduled in this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to schedule the Veteran for a DRO hearing in accordance with her request.  A copy of the notice of the time and place to report should be provided to the Veteran and her representative and be associated with the claims file.  A copy of the hearing transcript should also be associated with the claims file.

2.  After any additional development deemed necessary by the DRO is completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


